MEMORANDUM**
Ricky Ashford, Sr. appeals pro se the district court’s dismissal of his action against his employer alleging discrimination on the basis of race in violation of Title VII of the Civil Rights Act (42 U.S.C. § 2000e). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse *280of discretion a dismissal for failure to pay the filing fee, Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir.2002), and we affirm.
The district court did not abuse its discretion by dismissing Ashford’s action because Ashford failed to comply with the court’s order to pay the $150.00 filing fee after being warned that a failure to do so could result in dismissal. See Fed.R.Civ.P. 41(b); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.